ORDER
Appellant seeks a remand to the circuit court for the purpose of moving for a new trial. The motion is denied.
Appellant was tried and convicted of murder. His appeal is currently pending. Following his conviction and sentence, appellant entered into a post-conviction plea agreement whereby the solicitor’s office agreed not to oppose appellant’s motion for a new trial if appellant testified against his co-defendant. The solicitor agreed to allow appellant to plead to a lesser offense upon the grant of the motion. Appellant complied with the agreement and filed this motion.
The solicitor has broad discretion in choosing the offenses with which a defendant will be charged and in plea negotiations leading up to trial. See State v. Blackburn, 271 S. C. 324, 247 S. E. (2d) 334 (1978); Simmons v. State, 264 S. C. 417, 215 S. E. (2d) 883 (1975). However, the solicitor has no authority to enter into plea negotiations with regard to a charge for which a defendant has already been sentenced. The decision to grant a new trial is for the trial judge. S. C. Code Ann. § 17-23-110 (1976).
The post conviction plea agreement appellant relies upon in his motion is invalid. The motion is denied.
This order shall be published with the opinions of the Court.
Harwell, J., not participating.